Citation Nr: 0023089	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1947 to 
December 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A preponderance of the evidence demonstrates that the 
veteran did not have full-body mustard gas exposure during 
active service.  

3.  The appellant has not presented or identified competent 
medical evidence relating the cause of the veteran's death to 
mustard gas exposure, in-service tobacco use, or any other 
incident or event of active service.  





CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service, 
including tobacco use or dependence, and may not be presumed 
to have been incurred in service due to mustard gas exposure.  
38 U.S.C.A. §§ 1110, 1112(a)(1), 1310, 5107 (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.303, 3.309(a), 3.310, 3.312, 
3.316 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The National Personnel Records Center (NPRC) has indicated 
that the veteran's service medical records were destroyed by 
fire.  

Daily sick reports document treatment of the veteran but they 
do not specify what he was treated for.  

The DD Form 214 indicates that the veteran served in the 
United States Air Force.  

In June 1994 the veteran was admitted to the VA Medical 
Center (VAMC) in Dallas with a history of hypertension, 
peripheral vascular disease, and pulmonary embolisms 
secondary to recurrent deep venous thrombosis.  Multiple 
tests were performed revealing a left iliac pseudoaneurysm.  

In June 1994 the veteran submitted a claim alleging service 
connection for bronchitis, emphysema, asthma, and chronic 
obstructive pulmonary disease (COPD) as a result of mustard 
gas and Lewsite exposure while in the service.  He contended 
that he was exposed to such substances while in basic 
training in 1947.  

In January 1995 the veteran submitted a statement pertaining 
to his alleged mustard gas and Lewsite exposure.  He again 
contended that he had experienced such exposure during basic 
training.  He reported such exposure while in the gas chamber 
without equipment, recalling the smell of new mown hay.  He 
also reported exposure while on bivouac.  He stated that he 
was exposed at the Air Force base in San Antonio, Texas whose 
present name is Lackland Air Force Base.  

In March 1995 the RO reported that the veteran's name had not 
been found on the mustard gas exposure list at the "C & P 
Service."  

In March 1995 the RO contacted the U.S. Army Chemical and 
Biological Defense Agency and requested that it conduct a 
search for chemical testing records (mustard gas) for the 
veteran.  

In April 1995 the U.S. Army Chemical and Biological Defense 
Agency responded that they were unable to provide 
verification that the veteran was exposed to a mustard gas 
agent, noting that personnel or medical files of former 
service personnel were not archived.  

However, the agency did note that all soldiers in the 1940s 
were to receive 7 hours of chemical warfare training during 
basic training.  It was noted that the gas chamber was one 
portion of such training.  The agency further noted that the 
gas chamber used tear gas or chlorine.  The agency found that 
simulants also may have been used to help teach trainees 
about the odors of the war gases or when the supply of tear 
gas was limited.  Citing to an article in the Chemical 
Warfare Newsletter from May 1943, the agency noted that oil 
of garlic, geranium, and anise were used.  Oil of garlic was 
used to simulate mustard gas and the oil of anise was used to 
simulate chlorpicrin.  An alcoholic solution of coumarin was 
used to simulate phosgene.  Oil of geranium was a simulant 
for Lewsite.  

It was concluded that such simulants could account for the 
veteran recalling the smell of "new mown hay" which is the 
odor of phosgene.  

The agency also noted the veteran's assertion of exposure 
while on bivouacs, and reported that a surprise attack of 
tear gas, smoke, a mustard gas simulant, or plain water was a 
common training exercise on marches or bivouacs.  

In March 1995 the RO sent a request to the NPRC for 
verification of the veteran's alleged exposure to mustard 
gas.  In June 1995 the NPRC responded that there were no 
"SGOs" or medical records on file for the veteran.  It 
further found that the World War II exposure to hazardous 
chemicals list did not include the veteran's name.  

In April 1995 the RO received private medical records from 
Dr. B.C.D.  These records show treatment between 1981 and 
1986 of upper respiratory and other symptoms.  A note from 
April 1984 indicated that he had stopped smoking.  

In April 1995 the RO received private treatment records from 
Dr. A.T.H. who reported that he had treated the veteran since 
about 1988 for chronic bronchitis, high blood pressure, 
depression, and anxiety.  Also noted was pulmonary 
hypertension, multiple episodes of laryngitis, and a history 
of a pulmonary embolus.  Medical records show treatment of 
these and other impairments dating back to 1990.  Treatment 
notes show that the veteran was prescribed Nicorette gum in 
January 1990, August 1992, January 1993, October 1993, and 
March 1994.  A progress note from March 1994 noted that he 
had not smoked in 16 days.  

In May 1995 the RO received medical records from Dr. G.B.K.  
These records document hospital treatment in July 1982, 
September 1982, and January 1986.  In July 1982 the veteran 
was admitted after having a syncopal episode.  


A history of a marked cough for a number of years was noted, 
as was a three to four pack per day history of cigarette 
smoking.  It was also indicated that he drank at least a 
fifth of liquor per week.  The pertinent impression was 
syncope of uncertain etiology and chronic smoker's 
bronchitis.  

The veteran was readmitted in September 1982 for evaluation 
of periodic episodes of loss of consciousness.  It was again 
noted that he smoked continuously, was a chain smoker, and 
was smoking even more heavily of late.  

In January 1986 the veteran was admitted for a syncopal spell 
and seizure.  He was still smoking two to three packs of 
cigarettes per day.  Heavy alcohol intake was again noted.  
The final diagnosis was postural hypotension, secondary to 
peripheral neuropathy due to alcoholic neuropathy and a 
seizure due to cough syncope secondary to smoker's 
bronchitis.  

In February 1996 a local hearing was conducted.  The veteran 
again testified to exposure during basic training in 1947.  
Transcript, p. 3.  He testified to being told that he was 
being exposed to phosgene, Lewsite, mustard gas, and blister 
gas.  Id.  He reported such exposure occurred on 
approximately twenty occasions.  Tr., p. 4.  

The veteran testified that he started experiencing problems 
with breathing shortly thereafter while stationed in Japan.  
Tr., p. 4.  He indicated that the location of his basic 
training was in San Antonio, Texas at what is currently 
called Lackland Air Force Base.  He stated that he took an 
oath of secrecy before undergoing the tests.  Tr., p. 5.  He 
stated that he did not remember whether volunteers were 
requested for such testing.  Tr., p. 3.  

The veteran testified to receiving treatment for his lungs 
within six months after his discharge from service from Dr. 
G.B.K.  Tr., p. 5.  He testified that Dr. G.B.K. had been 
unable to find his older records but that he did retrieve 
records from Methodist Hospital.  Tr., p. 6.  

In March 1996 the veteran submitted a January 1993 article 
from the Fort Worth Star pertaining to secret mustard gas 
experiments performed in the 1940s.  The article reported 
that the government conducted secret gas-chamber tests on 
thousands of soldiers during World War II that exposed them 
to mustard gas and that many of these veterans subsequently 
developed health problems.  

It was also indicated that veterans had volunteered for such 
testing and received leave in exchange for their 
participation in such experiments.  However, one veteran was 
noted as reporting that he was not told that the testing 
would involve poisonous gases.  

The article specifically noted where the mustard gas tests 
were performed.  It noted that gas chamber tests of this 
nature were performed in Bainbridge, Maryland; Camp Lejeune, 
North Carolina; Camp Seburt, Alabama; Great Lakes Naval 
Training Center, Illinois; and the Naval Research Lab in 
Washington, D.C.  Field tests were conducted in Bushnell, 
Florida; Dugway Proving Ground, Utah; and on San Jose Island 
in the Panama Canal Zone.  Both gas chamber and field tests 
were performed at Edgewood Arsenal in Maryland.  The article 
did not indicate that any mustard gas experiments were 
performed in the state of Texas.  

In May 1997 the Board denied the veteran's claims for service 
connection.  

In June 1997 the veteran submitted a claim for service 
connection of his lung condition as secondary to in-service 
tobacco use.  

In September 1997 the veteran was admitted to a VA hospital 
in Fort Worth, Texas for altered mental status and worsening 
respiratory status.  It was noted that he had been diagnosed 
with small cell carcinoma of the lung in June 1997.  It was 
also noted that he had been diagnosed with transitional cell 
carcinoma of the bladder in September 1991, peripheral 
vascular disease, and multiple pulmonary embolisms in 1961.

During his hospitalization, the veteran was diagnosed with 
pneumonia that likely resulted in sepsis.  The veteran passed 
away shortly thereafter.  It was concluded that the cause of 
death was sepsis secondary to pneumonia.  

The veteran's certificate of death reveals that the immediate 
cause of death was sepsis due to pneumonia.  The underlying 
cause of death was listed as small-cell lung carcinoma.  It 
was concluded that tobacco use had contributed to his death.  

In October 1997 the appellant submitted a claim for 
dependency and indemnity compensation (DIC).  Submitted with 
this application was a tobacco product use history 
questionnaire.  It was reported that that the veteran had 
small cell carcinoma and that he had been treated for lung 
problems over the past 30 years.  It was reported it was 
unknown as to whether the veteran had started smoking prior 
to entering the service.  It was indicated that he had used 
cigarettes issued in rations while he was in the service.  

It was reported as being unknown as to when the veteran's in-
service tobacco use started, or if it actually started in 
service.  The frequency of his in-service tobacco use was 
reported as unknown.  It was reported that he smoked two to 
three packs of cigarettes per day after his discharge from 
service.  It was reported that he quit for eight months about 
five or six years prior.  

In May 1998 the RO denied service connection for the cause of 
the veteran's death.  The RO also denied entitlement to 
accrued benefits.  The appellant appealed the denial of 
service connection for the cause of the veteran's death.  

In May 1998 the appellant contended that the veteran's 
exposure to mustard and other gases contributed to his lung 
problems and that his tobacco use, which began in the 
service, contributed to his death.  

In June 1999 a local hearing was conducted.  The appellant 
testified that, to the best of her knowledge, the veteran did 
not start using cigarettes before entering the service, 
acknowledging that she did not know him when he went into the 
service.  Transcript, p. 2.  She opined that his tobacco or 
nicotine addiction began while he was in the service.  Tr., 
p. 2.  She testified that he smoked about three packs of 
cigarettes per day after getting out of the service.  The 
appellant testified that the veteran quit smoking once but 
that he started again, opining that he was definitely 
addicted to cigarettes.  Tr., p. 3.  

The appellant testified to being told by the veteran of his 
exposure to gases including mustard gas while in the 
military.  Tr., pp. 3-4.  She testified that he had been 
having lung problems ever since they married.  Tr., p. 4.  
She testified that they had been married for 33 years since 
around 1964.  Tr., p. 4.  

General Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, a well-grounded 
claim must be presented.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well-
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (1999).  

If not shown in service, service connection may be granted 
for malignant tumors if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Criteria Pertaining to Mustard Gas and Lewsite Exposure Cases

Certain specific laws and provisions apply to a veteran 
claiming entitlement to service connection for disabilities 
due to exposure to mustard gas or Lewsite.

38 C.F.R. § 3.316 (1999) provides that full-body exposure to 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition: 

(1)  Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin. 

(2)  Full-body exposure to nitrogen or sulfur mustard or 
Lewsite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.  

(3)  Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

A well-grounded claim for service connection of a disability 
resulting from exposure to mustard gas or Lewsite requires 
only medical evidence of a current, pertinent disability 
included under § 3.316 and evidence of inservice exposure to 
mustard gas, nitrogen, or Lewsite.  See Pearlman v. West, 
11 Vet. App. 443 (1998).

For purposes of submitting a well-grounded claim relating to 
exposure to toxic gases under section 3.316, lay testimony of 
such exposure is presumed to be true.  See Pearlman 11 Vet. 
App. at 447; see also Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000).





However, the presumption of credibility does not extend to 
the point beyond which it is determined that a claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993); Chipego 
v. Brown, 4 Vet. App. 102, 104-105 (1993).  


Criteria Pertaining to Tobacco

In terms of tobacco use, for claims filed prior to June 9, 
1998, service connection of a tobacco-related death or 
disability can be established in two basic ways: direct 
service connection or secondary service connection.  See 
VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

The threshold issue in such cases is whether the claim is 
well-grounded.  On July 24, 1997, the Acting Under Secretary 
of VA for Benefits issued USB Letter 20-97-14 which 
discussed, in reference to an earlier all-station letter 
dated in January 1997, the criteria required for a claim to 
meet the well-groundedness threshold.  

It specifically stated, in pertinent part, that for claims 
alleging a direct link between tobacco use in service and a 
current disability, the appellant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  See Letter from the Acting VA Undersecretary for 
Benefits (USB Letter 20-97-14).  



Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (1999) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  The question of whether a 
veteran is dependent on nicotine dependence is a medical 
issue.  See VAOPGCPREC 19-97.  The Board is bound by the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991).  

It should be noted that for claims filed after June 9, 1998, 
pursuant to 38 U.S.C.A. § 1103 (West 1991 & Supp. 1999), 
service connection may be granted only if a tobacco-related 
disability was manifest during service or within any 
applicable presumption period.  


Analysis

Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
underlying cause of death was small cell lung carcinoma.  
Carcinomas of the lung are among those impairments included 
under the presumptive provisions pertaining to section 3.316.  
The appellant has contended that the veteran was exposed to 
mustard gas in the service.  Therefore, the claim is well-
grounded.  See Pearlman, supra.  

The Board notes that neither carcinomas of the lung nor 
pneumonia are among the diseases listed in association with 
exposure to Lewsite.  38 C.F.R. § 3.316(a)(2).  Therefore, 
the issue of Lewsite exposure is not relevant in this case.  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991); see Schroeder v. West, No. 
99-7103 (Fed. Cir. May 18, 2000) (holding that once a well-
grounded claim for a current disability has been established, 
the duty to assist attaches to the investigation of all 
possible in-service causes of that current disability).  

In this regard, the Board notes that most of the veteran's 
service medical records were destroyed by fire.  Where the 
veteran's service medical records are lost or destroyed, the 
Board's obligation to explain its findings and conclusions is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In this case, the RO satisfied the duty to assist by making 
multiple attempts to obtain evidence of in-service mustard 
gas exposure from alternative sources.  It has requested 
verification from the Compensation and Pension Service, the 
NPRC, and the U.S. Army Chemical and Biological Defense 
Agency  See M21-1, Part III, para. 5.18; Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

With respect to the claim that the veteran's in-service 
tobacco use contributed to the cause of the veteran's death, 
the appellant was apparently provided with a Tobacco 
Questionnaire which she completed; however, she indicated 
that she did not know the veteran or his smoking history 
before he entered the service.  Tr., p. 5.  

As was stated above, the majority of the veteran's service 
medical records were destroyed by fire.  In this case, the 
appellant has not indicated the existence of any pertinent 
evidence which the RO has not obtained.  In addition the RO 
specifically advised the appellant to find someone who knew 
the veteran prior to entering the service to complete a 
tobacco questionnaire that would therefore provide a more 
complete history of his smoking.  Tr., p. 5; see Layno, 
supra.  There is no indication that the appellant ever 
provided such a questionnaire or other evidence in response.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  In this case, the 
appellant has not indicated the existence of any evidence 
which could support her claim that in-service tobacco use 
contributed to the cause of the veteran's death.  

Nor has the appellant indicated the existence of any other 
evidence not already obtained which could support her claim 
for service connection of the cause of the veteran's death in 
general.  The veteran referred to treatment of his lungs by 
Dr. G.B.K. within six months after his discharge from 
service; however, he also testified that Dr. G.B.K. had been 
unable to find his older records but that he did retrieve 
records from Methodist Hospital.  Tr., p. 6.  Therefore, the 
Board concludes that the duty to assist has been satisfied in 
this instance.  See Gobber, supra.  

As was stated above, the truthfulness of evidence is presumed 
in determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996).  However, the presumption 
of credibility does not extend to the point beyond which it 
is determined that a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993); Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993). 

In a claim that has been found to be well-grounded, the Board 
is required to consider and discuss all evidence on both 
sides of the issue, and to reconcile any conflicts among such 
evidence, or, alternatively, provide an explanation of the 
reasons for rejecting evidence favorable to the appellant or 
determining that such evidence is of little relative weight 
or probative value.  Quiamco v. Brown, 6 Vet. App. 304, 308 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After a careful review of the record, the Board concludes 
that a preponderance of the medical evidence demonstrates 
that the cause of the veteran's death did not result from a 
disease or injury incurred in service, including exposure to 
mustard gas and in-service tobacco use.  

With respect to mustard gas exposure, the evidence in favor 
of the claim consists of statements by the appellant and the 
veteran alleging his exposure to mustard gas while in the 
service.  In addition, small cell lung carcinoma is included 
as one of the diseases associated with mustard gas exposure 
in section 3.316.  38 C.F.R. § 3.316(a)(1).  

However, the appellant has not offered any evidence that 
would corroborate her contentions or the veteran's accounts 
of in-service mustard gas exposure.  

The probative evidence of record tends to weigh against 
rather than support her contentions.  It was indicated that 
the Compensation and Pension Service found that the veteran's 
name was not included on the list of testing volunteers 
retained by them.  See M21-1, Part III, para. 5.18c.  

While the NPRC was unable to locate any medical records 
pertaining to the veteran, it did find that the veteran's 
name was not included on the World War II exposure to 
hazardous chemicals list.  

Finally, the U.S. Army Chemical and Biological Defense Agency 
was unable to verify that the veteran was exposed to a 
mustard agent.  It specifically noted the veteran's account 
of his exposure and opined that tear gas, chlorine, and 
simulants were used in gas chamber tests.  They further 
opined that a simulant of phosgene could account for his 
recollection of the odor of new mown hay.  

The 1993 newspaper article from the Fort Worth Star 
specifically noted the locations where mustard gas testing 
had been performed, and it did not include San Antonio, Texas 
(where the veteran reported that he was exposed) as one of 
those locations.  

In addition, the newspaper article indicated that the testing 
was performed on veterans who had volunteered to undergo the 
experiments.  While the veteran testified that he did not 
remember whether he volunteered, he consistently indicated 
that the tests he referred to were conducted as a part of his 
Basic Training.  All of the above constitutes persuasive 
evidence against the appellant's claim.  

The appellant's own assertions are outweighed by this 
evidence because she is not competent (nor is the veteran) to 
provide an opinion as to what type of gas or chemical the 
veteran was exposed to while in the service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In light of the above, the Board concludes that there is a 
preponderance of the evidence against the appellant's claim 
for service connection of the cause of the veteran's death as 
secondary to exposure to mustard gas.  See Gilbert, supra.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  As 
such, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to mustard gas, but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994).  

With respect to direct service connection, the certificate of 
death lists the immediate cause of death as being sepsis due 
to pneumonia.  The underlying cause of death was listed as 
small cell lung carcinoma.  Review of the record shows that 
the probative medical evidence does not show a causal link 
between the veteran's cause of death and an inservice injury 
or disease.  The medical evidence of record does not 
establish that the veteran had any of these impairments 
during active service, or that either of these disabilities 
are related to an injury or disease incurred during active 
service.  There are no medical opinions linking the cause of 
the veteran's death to service.  

In addition, there is no evidence that any chronic disease, 
such as lung carcinoma, was shown in service or during an 
applicable presumption period.  See 38 C.F.R. § 3.309(a).  
Nor is there medical evidence of a relationship between the 
cause of the veteran's death and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

With respect to the cause of death being tobacco-related, the 
Board notes that the appellant filed her original claim for 
the cause of the veteran's death in October 1997.  Therefore, 
service connection of a tobacco-related death or disability 
can be established in two basic ways: direct service 
connection or secondary service connection.  See VAOPGCPREC 
19-97.  

As was stated above, the death certificate indicated that 
tobacco use was a contributing factor in the cause of death.  
In addition, the veteran contended in June 1997 that he 
started smoking while in the service; however, there are no 
medical opinions or other competent evidence present in the 
record that causally link the veteran's cause of death to in-
service tobacco use.  




The appellant has also failed to establish service connection 
for the cause of death through secondary service connection 
by failing to provide competent evidence that the veteran 
acquired a dependence on nicotine while in the service.  
There is no medical opinion or any other competent evidence 
indicating that he acquired nicotine dependence while in the 
service.  See VAOPGCPREC 19-97.

The appellant has opined that the veteran's nicotine or 
tobacco addiction began while he was in the service.  See 
Tr., p. 2.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service, including tobacco use or dependence.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the cause of the veteran's death is related to 
a disease or injury incurred in service, including exposure 
to mustard gas and tobacco use or dependence.  Based upon a 
full review of the record, the Board finds that the evidence 
is not so evenly balanced as to require application of the 
benefit of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

